
	
		I
		112th CONGRESS
		1st Session
		H. R. 37
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mrs. Biggert
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve and
		  expand education savings accounts.
	
	
		1.Short titleThis Act may be cited as the
			 401Kids Family Savings Act of
			 2011.
		2.Extension of date
			 for sunset of certain education savings incentivesIn
			 the case of the provisions of, and amendments made by, section 401 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 (relating to
			 modifications to education individual retirement accounts), section 901 of such
			 Act (relating to sunset of provisions of Act) shall be applied by substituting
			 December 31, 2015 for December 31, 2012 in
			 subsection (a)(1) thereof.
		3.Distributions
			 from education savings accounts for first home purchases treated as qualified
			 distributions
			(a)In
			 GeneralSubsections (b)(1), (d)(2)(A), (d)(2)(B),
			 (d)(2)(C)(ii)(II), and (d)(2)(D) of section 530 of the Internal Revenue Code of
			 1986 are each amended by striking qualified education expenses
			 and inserting qualified expenses.
			(b)Qualified
			 ExpensesSubsection (b) of section 530 of such Code is
			 amended—
				(1)by redesignating
			 paragraphs (2) through (4) as paragraphs (3) through (5), respectively, and by
			 inserting after paragraph (1) the following new paragraph:
					
						(2)Qualified
				expensesThe term qualified expenses means—
							(A)qualified
				education expenses (as defined in paragraph (3)), and
							(B)qualified
				first-time homebuyer expenses (as defined in paragraph
				(4)).
							,
				and
				(2)by redesignating
			 paragraphs (4) and (5) (as redesignated by paragraph (1)) as paragraphs (5) and
			 (6), respectively, and by inserting after paragraph (3) the following new
			 paragraph:
					
						(4)Qualified
				first-time homebuyer expensesThe term qualified first-time
				homebuyer expenses means, in the case of a designated beneficiary who is
				a first-time homebuyer, the qualified acquisition costs with respect to a
				principal residence of such beneficiary. Terms used in this paragraph shall
				have the same meaning as when used in section
				72(t)(8).
						.
				(c)Conforming
			 AmendmentThe heading for paragraph (2) of section 530(d) of such
			 Code is amended by striking qualified
			 education expenses and inserting
			 qualified
			 expenses.
			(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			4.Rollovers from
			 education savings accounts to roth iras
			(a)In
			 GeneralParagraph (5) of section 530(d) of the Internal Revenue
			 Code of 1986, as amended by section 5, is amended by inserting or a Roth
			 IRA after another 401Kids savings account.
			(b)Conforming
			 AmendmentSubsection (e) of section 408A of such Code is amended
			 by inserting the following after the second sentence: Such term includes
			 a rollover contribution to a Roth IRA from a 401Kids savings account described
			 in section 530(d)(5)..
			(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			5.Renaming
			 coverdell education savings accounts as 401KIDS savings accounts
			(a)In
			 GeneralSection 530 of the Internal Revenue Code of 1986 is
			 amended by striking Coverdell education savings account each
			 place it appears and inserting 401Kids savings account.
			(b)Conforming
			 Amendments
				(1)The following
			 provisions of the Internal Revenue Code of 1986 are amended by striking
			 Coverdell education savings each place it appears and inserting
			 401Kids savings:
					(A)Section
			 26(b)(2)(E).
					(B)Section
			 72(e)(9).
					(C)Section
			 135(c)(2)(C).
					(D)Section
			 529(c)(6).
					(E)Section 877A(e)(2).
					(F)Subsections (a)
			 and (e) of section 4973(a).
					(G)Subsections (c)
			 and (e) of section 4975.
					(H)Section
			 6693(a)(2)(E).
					(2)The headings for
			 the following provisions of such Code are amended by striking
			 Coverdell education savings and
			 inserting 401kids
			 savings:
					(A)Section
			 72(e)(9).
					(B)Section
			 135(c)(2)(C).
					(C)Section
			 529(c)(3)(B)(vi).
					(D)Section
			 530(b)(1).
					(E)Section
			 4973(e).
					(F)Section
			 4975(c)(5).
					(3)The heading for
			 section 4973(e) of such Code is amended by striking Coverdell Education Savings and
			 inserting 401Kids
			 Savings.
				(4)The heading for
			 section 530 of such Code is amended to read as follows:
					
						530.401KIDS savings
				accounts
						.
				(5)The item in the
			 table of contents for part VII of subchapter F of chapter 1 of such Code
			 relating to section 530 is amended to read as follows:
					
						
							Sec. 530. 401Kids savings
				accounts.
						
						.
				(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
